Case 2:21-mb-05167-DMF Document1 Filed 08/16/21 Page 1 of 11

 

UNITED STATES DISTRICT COURT

District of Arizona

In the Matter of the Search of:
SUBJECT PARCEL #1: One USPS Priority Mail

Express parcel bearing USPS tracking number RRA
£1011542170US, addressed to “Donte Turner, SEARCH WA NY .
15243 W. Shaw Butte Dr., Suprise, AZ 85379,” Case Number: a \ -S ( Koes

with a return address of “James Turner, 833 8" St
Pl SE, Hickory, NC 28602.” It is a white Priority
Mail Express envelope; weighing approximately 1
pounds and 10 ounces; postmarked August 11,
2021; and bearing $26.35 in postage.

TO: ANDREW MCCLAMROCK and any Authorized Officer of the United States
Affidavit having been made before me by Affiant, Andrew McClamrock, UNITED STATES POSTAL
INSPECTOR, on the premises known as:

SUBJECT PARCEL #1: One USPS Priority Mail Express parcel bearing USPS tracking number
E1011542170US, addressed to “Donte Turner, 15243 W. Shaw Butte Dr., Suprise, AZ 85379,” with a return
address of “James Turner, 833 8" St Pl SE, Hickory, NC 28602.” It is a white Priority Mail Express envelope;
weighing approximately 1 pounds and 10 ounces; postmarked August 11, 2021; and bearing $26.35 in postage,

in the District of Arizona there is now concealed certain property, namely, CONTROLLED SUBSTANCES
AND/OR U.S. CURRENCY OR DOCUMENTS RELATING TO THE DISTRIBUTION OF CONTROLLED
SUBSTANCES THROUGH THE UNITED STATES MAIL, IN VIOLATION OF TITLE 18, UNITED
STATES CODE, SECTION 1956(h) AND TITLE 21, UNITED STATES CODE, SECTIONS 841(a)(1), 843(b)
and 846, AS EVIDENCE OF SAID VIOLATIONS.

I am satisfied that the Affidavit establishes probable cause to believe that the property so described is now
concealed on the premises above-described and establishes grounds for the issuance of this warrant.

YOU ARE HEREBY COMMANDED to search on or before & sl / A ( (Date)
(not to exceed 14 days) the premises named above for the property specified, serving this warrant and making the
search in the daytime (6:00 a.m. to 10:00 p.m.), if the property be found there to seize same, leaving a copy of this
warrant and receipt for the property taken, and to prepare a written inventory of the property seized and promptly
return this warrant to any United States Leu J udge, 32 PS ie Arizona as required by law.

Dooce \% on ©

22” Phoenix Arizona
Date and Eine Issued y

HONORABLE DEBORAH M. FINE
UNITED STATES MAGISTRATE JUDGE
Name and Title of Judicial Officer Signature of Judicial Officer

 

 
Case 2:21-mb-05167-DMF Document1 Filed 08/16/21 Page 2 of 11

 

UNITED STATES DISTRICT COURT

District of Arizona

In the Matter of the Search of:
SUBJECT PARCEL #1: One USPS Priority Mail

Express parcel bearing USPS tracking number APPLICATION AND AFFIDAVIT
EI011542170US, addressed to “Donte Turner, FOR SEARCH WARRANT
15243 W. Shaw Butte Dr. Suprise, AZ 85379,” Case Number: QI — 5S (OMeesy,

with a return address of “James Turner, 833 8" St
Pl SE, Hickory, NC 28602.” It is a white Priority
Mail Express envelope; weighing approximately 1
pounds and 10 ounces; postmarked August 11,
2021; and bearing $26.35 in postage.

I, ANDREW MCCLAMROCK, being duly sworn, depose and state as follows:
Iam a UNITED STATES POSTAL INSPECTOR and have reason to believe that on the premises known as:

SUBJECT PARCEL #1: One USPS Priority Mail Express parcel bearing USPS tracking number

EI011542170US, addressed to “Donte Turner, 15243 W. Shaw Butte Dr., Suprise, AZ 85379,” with a return”
address of “James Turner, 833 8" St Pl SE, Hickory, NC 28602.” It is a white Priority Mail Express envelope;

weighing approximately 1 pounds and 10 ounces; postmarked August 11, 2021; and bearing $26.35 in postage,

in the District of Arizona there is now concealed certain property, namely, CONTROLLED SUBSTANCES
AND/OR U.S. CURRENCY OR DOCUMENTS RELATING TO THE DISTRIBUTION OF CONTROLLED
SUBSTANCES THROUGH THE UNITED STATES MAIL, which is CONTRABAND, THE FRUITS OF
CRIME, OR THINGS OTHERWISE CRIMINALLY POSSESSED,

in violation of Title 18, United States Code, Section 1956(h) and Title 21, United States Code, Sections 841(a)(1),

843(b) and 846. The facts to support the issuance of a Search Warrant are as follows:
SEE ATTACHED AFFIDAVIT OF ANDREW MCCLAMROCK, WHICH IS MADE A PART HEREOF.

BRUCE —oignanysignes by

Authorized by AUSA Bruce Van Baren vaN so mucunewu

BAREN, . 145959 -O7 00°

Sworn telephonically and subscribed electronically.
5 pi of Affiant - ANDREW MCCLAMROCK

Psa \2 pQro\ 28 Pl Arizona

Date’ Wh ir tdh
HONORABLE DEBORAH M. FINE
UNITED STATES MAGISTRATE JUDGE

Name and Title of Judicial Officer Signature pba a et Officer |

 
Case 2:21-mb-05167-DMF Document1 Filed 08/16/21 Page 3 of 11

AFFIDAVIT AND STATEMENT OF PROBABLE CAUSE
I, Andrew McClamrock, being duly sworn, hereby depose and state as follows:

1. I am a United States Postal Inspector and have been so employed since
August 2015. I have completed a twelve-week basic training course in Potomac,
Maryland, which included training in the investigation of narcotics trafficking via the
U.S. Mail. I am currently assigned to the Phoenix Division, specifically to the Prohibited
Mailings Narcotics Team (“PMNT”) in Arizona, which is responsible for investigating
narcotics violations involving U.S. Mail. My responsibilities include the detection and
prevention of the transportation of controlled substances through the U.S. Mail. Part of
my training as a Postal Inspector included narcotics investigative techniques, chemical
field-testing, and training in the identification and detection of controlled substances
being transported in the U.S. Mail.

2. I have assisted on narcotics investigations of individuals for violations of
Title 18, United States Code, Section 1956(h) (Conspiracy to Commit Money
Laundering) and Title 21, United States Code, Sections 841(a)(1) (Possession with Intent
to Distribute a Controlled Substance), 843(b) (Use of a Communication Facility to
Facilitate the Distribution of a Controlled Substance), and 846 (Conspiracy to Possess
with Intent to Distribute a Controlled Substance). The facts and information contained in
this Affidavit are based on my training and experience, or that of other Postal Inspectors
and law enforcement officers involved in this investigation as described below.

3. This Affidavit is made in support of an application for a search warrant for

two United States Postal Service (USPS) Priority Mail Express parcels (hereafter,
Case 2:21-mb-05167-DMF Document1 Filed 08/16/21 Page 4 of 11

referred to as the “SUBJECT PARCELS”). The SUBJECT PARCELS are believed to
contain controlled substances or proceeds from the sale of controlled substances.
4, The SUBJECT PARCELS are further described as follows:

a. SUBJECT PARCEL #1: One USPS Priority Mail Express parcel
bearing USPS tracking number EJ011542170US, addressed to “Donte Turner, 15243 W.
Shaw Butte Dr., Suprise, AZ 85379,” with a return address of “James Turner, 833 8 St
P! SE, Hickory, NC 28602.” It is a white Priority Mail Express envelope; weighing
approximately 1 pounds and 10 ounces; postmarked August 11, 2021; and bearing $26.35
in postage (hereinafter SUBJECT PARCEL #1).

b. SUBJECT PARCEL #2: One USPS Priority Mail Express parcel
bearing USPS tracking number EJ011542152US, addressed to “Paul Turner, 15243 W.
Shaw Butte Dr., Suprise, AZ 85379,” with a return address of “Will Turner, 617 F Ave,
Hickory, NC 28602.” It is a white Priority Mail Express envelope; weighing
approximately 1 pounds and 11.3 ounces; postmarked August 11, 2021; and bearing
$26.35 in postage (hereinafter SUBJECT PARCEL #1)

BACKGROUND
5. From my training and experience, as well as the training and experience of

other Postal Inspectors on the PMNT, I am aware that the USPS mail system is frequently
used to transport controlled substances and/or proceeds from the sale of controlled
substances to areas throughout the United States. I also know that drug traffickers prefer
mail/delivery services such as Priority Mail Express and Priority Mail because of their

reliability and the ability to track the article’s progress to the intended delivery point.
Case 2:21-mb-05167-DMF Document1 Filed 08/16/21 Page 5 of 11

When a drug trafficker learns that a mailed article has not arrived as scheduled, he/she
becomes suspicious of any delayed attempt to deliver the item.

6. Based on my training and experience regarding Priority Mail Express
operations, I am aware that the Priority Mail Express service was designed primarily to
ft the needs of businesses by providing overnight delivery for time-sensitive materials.
Moreover, based on my training and experience, I am aware that business mailings often:
(a) contain typewritten labels; (b) are addressed to and/or from a business; (c) are
contained within flat cardboard mailers; and (d) weigh less than eight ounces. In
addition, corporate charge accounts were developed by the United States Postal Service
to avoid time-consuming cash payments by businesses for business mailings.

7. Based on my training and experience, I am aware that the Priority Mail
service was created as a less expensive alternative to Priority Mail Express overnight
delivery, but designed to provide quicker, more reliable service than standard First Class
Mail. Whereas a customer mailing an article via Priority Mail Express expects next-day
service, a customer who mails an article via Priority Mail can expect two-to-three-day
delivery service. The USPS also provides a tracking service though a USPS tracking
number, which allows the customer to track the parcel and confirm delivery.

8. Based on my training and experience regarding Priority Mail operations, I
am aware that the majority of Priority Mail mailings are business mailings. Businesses
have found that Priority Mail is a significantly less expensive method of mailing than
Priority Mail Express, particularly when next-day service is not a requirement. I also

know that, similar to Priority Mail Express, Priority Mail business mailings tend to be
Case 2:21-mb-05167-DMF Document1 Filed 08/16/21 Page 6 of 11

smaller, lighter mailings, and on average, weigh less than two pounds. Examples of the
typical types of business mailings conducted via Priority Mail include books, clothing,
pharmaceuticals, and consumer goods purchased from online retailers.

9. | From my training, personal experience, and the collective experiences
related to me by other Postal Inspectors on the PMNT who specialize in investigations
relating to the mailing of controlled substances and proceeds from the sale of controlled
substances, I am aware that Arizona is a source location for controlled substances based
on its close proximity to the border between the United States and Mexico. As such,
controlled substances are frequently transported from Arizona via USPS, and proceeds
from the sale of controlled substances are frequently returned to Arizona via USPS.

10. Based on my training and experience regarding the use of Priority Mail
Express and Priority Mail to transport controlled substances and/or the proceeds from the
sale of controlled substances, I am aware these parcels usually contain some or all of the
following characteristics:

a. The parcel contains a label with handwritten address information and is
addressed from one individual to another individual;

b. The handwritten label on the parcel does not contain a business account
number, thereby indicating that the sender likely paid cash;

c. The parcel is heavier than the typical mailing, often weighing more than
eight ounces for Express Mail, and two pounds for Priority Mail; and

d. The parcel either: (a) was destined for an area known to be a frequent

destination point for controlled substances, having been mailed from an
Case 2:21-mb-05167-DMF Document1 Filed 08/16/21 Page 7 of 11

area known to be a source area for controlled substances; or (b)
originated from an area known to be a frequent origination point for
proceeds from the sale of controlled substances, having been mailed to
an area known to be a destination area for proceeds from the sale of
controlled substances

11. Priority Mail Express and Priority Mail parcels found to meet any or all of
the characteristics described above are often further scrutinized by Postal Inspectors
through address verifications and an examination by a trained narcotics detecting canine.

RELEVANT FACTS PERTAINING TO THE SUBJECT PARCELS

12. On August 12, 2021, your Affiant was alerted to two suspicious parcels (the
SUBJECT PARCELS) addressed to the same address in Surprise, Arizona, and both
bearing return addresses in Hickory, North Carolina. Additionally, the SUBJECT
PARCELS were mailed from the same post office in North Carolina approximately 20
minutes apart. On the same day, Mesa Police Department Detective and Task Force
Officer (TFO) Dawn Haynes reported to the delivery post office in Surprise, Arizona to
take possession of the SUBJECT PARCELS for further investigation.

13. Upon physical examination of the SUBJECT PARCELS, the SUBJECT
PARCELS met some of the characteristics listed in Paragraph 10 above. The SUBJECT
PARCELS were addressed from one individual to another individual, bore handwritten
address label information and weighed over one pound, which is heavier than the typical
Priority Mail Express parcel. Also, the SUBJECT PARCELS were mailed to an address

in Arizona from an address in North Carolina. Based on my training, experience, and the
Case 2:21-mb-05167-DMF Document1 Filed 08/16/21 Page 8 of 11

collective experiences related to me by other Postal Inspectors on the PMNT who
specialize in investigations relating to the mailing of controlled substances and proceeds
from the sale of controlled substances, I am aware that Arizona is frequently a source
location for controlled substances that are mailed to North Carolina, and that proceeds
from the sale of controlled substances are frequently returned to Arizona from North
Carolina via USPS.

14. A database query was conducted regarding the names and addresses for the
SUBJECT PARCELS in Consolidated Lead Evaluation and Reporting (CLEAR), a law
enforcement database accessible to your Affiant. CLEAR associates addresses and
telephone numbers to individuals and business entities. The CLEAR database is created
from credit reports, law enforcement reports, utility records, and other public records.

15. Through the CLEAR database query, investigators learned that the delivery
address for SUBJECT PARCEL #1 was an existing, deliverable address but Donte
Turner, is not associated with the address, 15243 W. Shaw Butte Dr., Surprise
(Corrected Spelling), AZ 85379. The same database query revealed that the return
address for SUBJECT PARCEL #1 was an existing, deliverable address but James
Turner is not associated with the address, 833 8 St Pl SE, Hickory, NC 28602. |

16. Through the CLEAR database query, investigators learned that the delivery
address for SUBJECT PARCEL #2 was an existing, deliverable address but Paul
Turner, is not associated with the address, 15243 W. Shaw Butte Dr., Surprise

(Corrected Spelling), AZ 85379. The same database query revealed that the return
Case 2:21-mb-05167-DMF Document1 Filed 08/16/21 Page 9 of 11

address for SUBJECT PARCEL #2 was an existing, deliverable address but Will Turner
is not associated with the address, 617 F Ave, Hickory, NC 286072.

17. From my training, personal experience, and the collective experiences
related to me by other Postal Inspectors on the PMNT who specialize in investigations
relating to the mailing of controlled substances, it is common for drug traffickers to use
names not associated or not currently associated with an address or fictitious names and
addresses to evade detection by law enforcement.

CANINE EXAMINATION OF THE SUBJECT PARCELS

18. On August 12, 2021, TFO/Canine Handler Dawn Haynes advised the
SUBJECT PARCELS were separated and individually inspected at the delivery post
office by her canine “Nicole.” Detective Haynes advised that “Nicole” separately gave a
positive alert to each of the SUBJECT PARCELS, by lying down next to each
individual parcel at approximately the following times:

a. SUBJECT PARCEL #1: 12:45 PM
b. SUBJECT PARCEL #2: 12:43 PM

19. Detective Haynes described that, when “Nicole” lays down next to an item
as she did, “Nicole” is exhibiting a “passive” alert that she has been trained to give.
Detective Haynes stated the “passive” alert given by “Nicole” indicates the presence
within the SUBJECT PARCELS of narcotics or a controlled substance, or currency,
notes, documents, or evidence bearing the presence of the odors of heroin, cocaine,

marijuana, and/or methamphetamine.
Case 2:21-mb-05167-DMF Document1 Filed 08/16/21 Page 10 of 11

20. Detective Haynes advised she is a Mesa Police Department Detective
currently assigned to the handling and care of Mesa Police Department canine “Nicole.”
Detective Haynes has been a police officer with Mesa Police for 20 years. “Nicole” is a
four-year-old Belgian Malinois, who has been working drugs/narcotics detection for the
Mesa Police Department since February 2020. “Nicole” and Detective Haynes currently
hold a National Certification in drugs/narcotics detection by the National Police Canine
Association (NPCA). Detective Haynes’ certifications also include the completion of a
canine certification course put on Alpha canine training facility. “Nicole” is trained to
detect the odors of cocaine, marijuana, heroin, methamphetamine, and their derivatives.
Detective Haynes advised that, since “Nicole” began working at the Mesa Police
Department, “Nicole” has had over 100 successful finds (both training finds and finds
that have contributed to active investigations) of controlled substances and/or the
proceeds from the sales of controlled substances.

H/
H
Ht
Hf
Ht
Hf
/
Hf

H/
Case 2:21-mb-05167-DMF Document1 Filed 08/16/21 Page 11 of 11

CONCLUSION

21. Based on these facts, there is probable cause to believe that the SUBJECT
PARCELS described in Paragraph 4 above contains controlled substances or proceeds
from the sale of controlled substances, constituting evidence of violations of Title 18,
United States Code, Section 1956(h) (Conspiracy to Commit Money Laundering), and
Title 21, United States Code, Sections 841(a)(1) (Possession with Intent to Distribute a
Controlled Substance), 843(b) (Use of a Communication Facility to Facilitate the
Distribution of a Controlled Substance) and 846 (Conspiracy to Distribute a Controlled

Substance).

Anca Weel bamrsck
ANDREW MCCLAMROCK
United States Postal Inspector

3001 att 3 ga and sworn to telephonically on this [ 5 day of

August, 2021 at eo

HONORABLE DEBORAH M. FINE
United States Magistrate Judge
